   Case: 1:18-cv-07686 Document #: 410 Filed: 03/03/20 Page 1 of 7 PageID #:4401




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In re: Lion Air Flight JT 610 Crash                  Lead Case No. 18-cv-07686

 SEPTIANA DAMAYANTI, Legal                            This document relates to
 Representative of the Estate of Muhammad             Case No. 1: 19-cv-2979
 Ikhsan Riyadi Fitrasyah, Deceased; A.M.Q., a
 minor by and through her Guardian ad Litem,          Honorable Thomas M. Durkin
 Septiana Damayanti; and N.I.R., a minor by
 and through her Guardian ad Litem, Septiana
 Damayanti,

                                 Plaintiffs,
                       v.
 The Boeing Company,
                                 Defendant.


             JOINT MOTION FOR DISMISSAL OF PLAINTIFFS’ CLAIMS
            WITH PREJUDICE AND APPROVAL OF MINOR SETTLEMENTS

       Pursuant to Local Rule 17.1, Plaintiff Septiana Damayanti, individually, as Legal

Representative of the Estate of Muhammad Ikhsan Riyadi Fitrasyah, and as Guardian of minor

children A.M.Q. and N.I.R., moves this Court for an order approving the Parties’ settlement

agreement and dismissing Plaintiffs’ claims relating to the death of Decedent with prejudice. In

support of this motion, Plaintiff Damayanti states as follows:

                                                FACTS

       1.      Decedent was a passenger on board a Boeing 737 MAX 8 aircraft, registered as

PK-LQP (“Subject Aircraft”) and operated by PT Lion Mentari Airlines as Lion Air Flight JT

610 en route from Jakarta, Indonesia to Pangkal Pinang, Indonesia on October 29, 2018.

       2.      Flight JT 610 crashed into the Java Sea off the coast of Jakarta shortly after

takeoff, killing all 189 persons aboard the airplane, including Decedent.

       3.      Plaintiff Damayanti, on behalf of herself and two minor heirs, A.M.Q. (2 years

old) and N.I.R. (4 years old), has asserted wrongful death and survival claims against Defendant



                                                  1
   Case: 1:18-cv-07686 Document #: 410 Filed: 03/03/20 Page 2 of 7 PageID #:4402




arising out of Decedent’s death.

       4.      Plaintiff Damayanti and the Decedent’s minor heirs are represented by attorneys

from the law firms of Girardi Keese and Edelson PC. Plaintiffs’ counsel have extensively

investigated the legal issues and factual bases underlying the causes of action, including

Plaintiffs’ theory of liability, injuries, and claims for damages, as well as Defendant’s legal

positions and defenses, including its anticipated forum non conveniens motion. Plaintiffs’

counsel have investigated and evaluated these aspects of the matter on behalf of A.M.Q. and

N.I.R., who are the natural children of Plaintiff Damayanti and Decedent, and who have suffered

similar injuries, incurred similar damages, and whose claims and interests do not conflict with

one another.

                                PLAINTIFFS’ ALLEGATIONS

       5.      Plaintiffs filed this lawsuit against Defendant on February 27, 2019, asserting

claims for wrongful death based on theories of products liability and negligence.

       6.      Plaintiffs alleged that Boeing designed, manufactured, assembled, and sold the

Subject Aircraft, and that the Subject Aircraft was defective.

       7.      Plaintiffs alleged that as the direct and proximate result of the alleged defective

condition of the Subject Aircraft, the Subject Aircraft crashed into the Java Sea off the coast of

Jakarta, Indonesia, resulting in the death of Decedent.

       8.      Plaintiffs further alleged that as a direct and proximate result of the alleged

defective condition of the Subject Aircraft, Decedent’s heirs have suffered loss of support, loss

of net accumulations, loss of household services, loss of care, comfort, companionship, guidance,

and mental anguish, sorrow, and grief.




                                                  2
   Case: 1:18-cv-07686 Document #: 410 Filed: 03/03/20 Page 3 of 7 PageID #:4403




                                  PLAINTIFFS’ DAMAGES

       9.      At the time of his death, Decedent Muhammad Ikhsan Riyadi Fitrasyah was 29

years old and employed by the Marahbahan State Court. Decedent earned approximately

$12,830.00 USD per year.

       10.     The Decedent is survived by:

               a. Wife, Septiana Damayanti;

               b. Minor Daughter, A.M.Q. (2 years old); and

               c. Minor Daughter, N.I.R. (4 years old).

                        DEFENDANT’S POSITION AND DEFENSES

       11.     Defendant denies that the accident aircraft was defective and further denies that

any act or omission by it proximately caused this crash.

                                SETTLEMENT AGREEMENT

       12.     The Parties reached an agreement to settle the claims in this case only after

participating in three separate in-person mediation sessions with retired Cook County Circuit

Court Chief Judge Donald P. O’Connell.

       13.     As a condition of the settlement, Plaintiffs have agreed to keep the terms of the

settlement confidential, including the settlement amount. A sealed declaration identifying the

settlement amount has been provided to the Court separately.

       14.     In negotiating this settlement, Plaintiffs’ counsel considered a number of issues,

including the strength of Plaintiffs’ claims against Defendant, as well as Defendant’s defenses

(both asserted and anticipated), including the viability of its anticipated forum non conveniens

motion.

       15.     Plaintiffs’ counsel is experienced in the representation of families of victims of




                                                 3
   Case: 1:18-cv-07686 Document #: 410 Filed: 03/03/20 Page 4 of 7 PageID #:4404




international airplane accidents. Plaintiffs’ counsel believes the settlement amount, as well as the

allocation of that amount to each of the minor plaintiffs, is fair and reasonable.

       16.     Likewise, Judge Donald O’Connell, who has presided over aviation matters as

both a judge and mediator, believes that this settlement is fair and reasonable.

       17.     Plaintiffs’ counsel has fully explained the above facts to Plaintiff Damayanti, as

legal representative of Decedent’s estate and guardian of Decedent’s minor heirs, and Plaintiff

Damayanti agrees that the settlement amount is fair and reasonable.

       18.     Accordingly, Plaintiffs respectfully request that the Court grant approval of the

settlement and dismiss the action with prejudice.

       WHEREFORE, the Parties respectfully request that this Court enter an Order:

               a.      Finding Plaintiffs’ counsel are independent attorneys representing the

       interests of the minor plaintiffs, A.M.Q. and N.I.R., and are competent to represent the

       interests of minor plaintiffs and next of kin that are members of the same family;

               b.      Approving the Parties settlement of the claims of the minor plaintiffs,

       A.M.Q. and N.I.R.;

               c.      Dismissing this action with prejudice and without costs against Defendant

       and retaining jurisdiction to effectuate settlement; and

               d.      Granting any other relief as this Court may deem just.

                                                      Respectfully submitted,

Dated: March 3, 2020                                  /s/ Ari J. Scharg

                                                      Jay Edelson
                                                      jedelson@edelson.com
                                                      Benjamin H. Richman
                                                      brichman@edeslson.com
                                                      Ari J. Scharg
                                                      ascharg@edelson.com



                                                  4
  Case: 1:18-cv-07686 Document #: 410 Filed: 03/03/20 Page 5 of 7 PageID #:4405




                                           EDELSON PC
                                           350 North LaSalle Street, 14th Floor
                                           Chicago, Illinois 60654
                                           312.589.6370 (firm)
                                           312.589.6378 (fax)

                                           Rafey S. Balabanian
                                           rbalabanian@edeslson.com
                                           EDELSON PC
                                           123 Townsend, Suite 100
                                           San Francisco, California 94107
                                           415.212.9300 (firm)
                                           415.373.9435 (fax)

                                           Keith D. Griffin
                                           kgriffin@girardikeese.com
                                           David R. Lira
                                           dlira@girardikeese.com
                                           GIRARDI | KEESE
                                           1126 Wilshire Boulevard
                                           Los Angeles, California 90017
                                           213.977.0211 (firm)
                                           213.481.1554 (fax)

                                           Attorneys for Plaintiffs


Dated: March 3, 2020                       /s/ Bates McIntyre Larson

                                           Bates McIntyre Larson
                                           blarson@perkinscoie.com
                                           Daniel T. Burley
                                           dburley@perkinscoie.com
                                           PERKINS COIE LLP
                                           131 S. Dearborn, Suite 1700
                                           Chicago, Illinois 60603
                                           T: (312) 324-8400
                                           F: (312) 324-9400

                                           Mack H. Shultz
                                           mshultz@perkinscoie.com
                                           Gretchen M. Paine
                                           gpaine@perkinscoie.com
                                           PERKINS COIE LLP
                                           1201 Third Ave., Suite 4900
                                           Seattle, Washington 98101



                                       5
Case: 1:18-cv-07686 Document #: 410 Filed: 03/03/20 Page 6 of 7 PageID #:4406




                                         T: (206) 359-8000
                                         F: (206) 359-9000

                                         Dan K. Webb
                                         dwebb@winston.com
                                         Christopher B. Essig
                                         cessig@winston.com
                                         Julia M. Johnson
                                         jmjohnson@winston.com
                                         WINSTON & STRAWN LLP
                                         35 West Wacker Drive
                                         Chicago, Illinois 60601-9703
                                         Phone: (312) 558-5600

                                         Attorneys for Defendant




                                     6
   Case: 1:18-cv-07686 Document #: 410 Filed: 03/03/20 Page 7 of 7 PageID #:4407




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 3, 2020, I electronically filed the foregoing document with
the Clerk of Court, using CM/ECF. I also certify that the foregoing document is being served this
day on all counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF.


                                                    /s/ Ari J. Scharg




                                                7
